Citation Nr: 0607149	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-10 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date prior to January 24, 
1986, for the grant of service connection and assignment of a 
10 percent rating for tinnitus, including the issue of clear 
and unmistakable error in 1986 rating decisions.

2.  Entitlement to an effective date prior to December 7, 
1998, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to December 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that rating decision the RO denied 
entitlement to an effective date prior to January 24, 1986, 
for the 10 percent rating for tinnitus by finding that the 
1986 decisions in which the RO awarded service connection and 
assigned the 10 percent rating were not clearly and 
unmistakably erroneous.  The veteran perfected an appeal of 
the October 2001 decision.  Subsequent to the initiation of 
his appeal his claims file was transferred to the RO in St. 
Petersburg, Florida, because he currently resides in that 
area.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a May 2003 statement the veteran, through his 
representative, requested a hearing before the RO's Decision 
Review Officer.  The requested hearing was scheduled for July 
14, 2005, but the veteran failed to appear.  Shortly 
thereafter, however, he contacted the RO and reported that he 
had requested re-scheduling of the hearing through his 
representative (Report of Contact (ROC) July 19, 2005), which 
was apparently not communicated to the RO.  According to the 
ROC the veteran asked to be notified of the status of his 
hearing request.  He has never been notified that his hearing 
would not be rescheduled.  Had he been so notified, he could 
have submitted rebuttal evidence or argument, or requested a 
Board hearing either in Washington or at the RO, in person or 
by videoconference.  In an October 2005 statement the 
veteran's representative reported that the veteran still 
wanted a hearing before the Decision Review Officer.  The 
Board finds that remand of the case is required.

In a July 1999 rating decision the RO awarded a total 
disability rating based on individual unemployability, with 
an effective date of December 7, 1998.  In December 1999 the 
veteran submitted a notice of disagreement with the effective 
date assigned for the total rating, and claimed that he was 
entitled to an effective date in June 1998 because that is 
when he stopped working.  The RO has not, however, issued a 
statement of the case on this issue, and it is remanded to 
cure that procedural defect.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the veteran of 
the status of his request to be 
rescheduled, and of his alternatives.  If 
a hearing is held at the RO level, the 
claim should be readjudicated.

2.  The RO should issue a statement of 
the case on the issue of entitlement to 
an earlier effective date for the grant 
of a total rating.  The veteran is 
advised that a timely substantive appeal 
will be required if he desires review by 
the Board.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

